
	
		I
		112th CONGRESS
		1st Session
		H. R. 3282
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2011
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 39, United States Code, to increase the
		  non-foreign area cost of living allowance for officers and employees of the
		  United States Postal Service whose duty station is within American
		  Samoa.
	
	
		1.Amendment regarding
			 locality-based comparability payments in American SamoaSection 1005(b) of title 39, United States
			 Code, is amended—
			(1)in paragraph (1), by striking
			 paragraph (2) in the first sentence and inserting
			 paragraphs (2) and (3); and
			(2)by adding at the end the following:
				
					(3)(A)Notwithstanding the requirements of
				paragraph (2), for purposes of applying subtitle B of title XIX of division A
				of the National Defense Authorization Act for Fiscal Year 2010 (Public Law
				111–84) and any amendments made by such subtitle, officers and employees of the
				Postal Service whose duty station is within American Samoa, other than
				employees covered by section 1003 (b) and (c), shall be entitled to the same
				allowance provided to officers and employees of the Postal Service in other
				non-foreign areas, including Guam, pursuant to section 5304 of title 5.
						(B)Subparagraph (A) shall apply for purposes
				of determining any amount payable for service performed in any pay period
				beginning on or after the date of enactment of this
				paragraph.
						.
			
